Appellant was convicted in the County Court, Dutchess County, after trial, of forgery in the second degree (two counts) and petit larceny, and was sentenced as a second felony offender to serve from 5 to 10 years. The forgery counts on which appellant was convicted charged that he had uttered a forged motor vehicle registration certificate and the renewal stub thereof. The appeal is from the judgment insofar as it convicted appellant on the forgery counts, and from each and every intermediate order therein made. Judgment insofar as appealed from unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.